           Case 3:20-cv-00544-JAM Document 6 Filed 06/19/20 Page 1 of 4



                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT

 GRANVILLE S. WATSON,
      Plaintiff,

         v.                                                   No. 3:20-cv-00544 (JAM)

 STATE OF CONNECTICUT et al.,
      Defendants.

                ORDER TO SHOW CAUSE WHY COMPLAINT
        SHOULD NOT BE DISMISSED PURSUANT TO 28 U.S.C. § 1915(e)(2)(B)

       Plaintiff Granville Watson has filed this lawsuit pro se and in forma pauperis against the

State of Connecticut, the Connecticut Superior Court, and the police department in Manchester,

Connecticut. He alleges that he was subject to false arrest and malicious prosecution. Because it

appears that none of the entities he names as defendants is properly subject to a lawsuit and

because it appears that the statute of limitations has long since elapsed, the Court issues this

order to show cause to permit Watson to show why the complaint should not be dismissed.

                                           BACKGROUND

       The following facts are taken from Watson’s complaint and are deemed true for the

purposes of this ruling. Watson was arrested on the basis of fabricated evidence or charges by

unnamed members of the Manchester police department on three occasions: October 1991,

January 1995, and September 1998. Doc. #1 at 8-9. The 1991 and 1998 arrests led to convictions

and sentences for a total of eight years. Ibid.

       Watson ultimately received a pardon in 2011. Id. at 9. He now files this action against the

State of Connecticut, the Connecticut Superior Court, and the Manchester police department for

“wrongful arrest and conviction and false reporting by police and state officials.” Id. at 3. He

seeks $5.4 million in compensatory damages for his years of wrongful imprisonment. Id. at 5.




                                                  1
           Case 3:20-cv-00544-JAM Document 6 Filed 06/19/20 Page 2 of 4



                                              DISCUSSION

        This Court has authority to review and dismiss an in forma pauperis complaint if it is

“frivolous or malicious,” or if it otherwise “fails to state a claim on which relief may be granted,”

or if it “seeks monetary relief against a defendant who is immune from such relief.” See 28

U.S.C. § 1915(e)(2)(B). A complaint may be dismissed pursuant to section 1915(e)(2)(B) not

only if it manifestly fails to state a valid claim for relief but also if it indisputably alleges a cause

of action that is time-barred by the statute of limitations. See Pino v. Ryan, 49 F.3d 51, 53–54 (2d

Cir. 1995).

        If the plaintiff is a pro se litigant, the Court must afford the complaint a liberal

construction and interpret it to raise the strongest grounds for relief that its allegations suggest.

See, e.g., Sykes v. Bank of America, 723 F.3d 399, 403 (2d Cir. 2013). Still, even a pro se

complaint may not survive dismissal if its factual allegations do not establish at least plausible

grounds for a grant of relief. See, e.g., Fowlkes v. Ironworkers Local 40, 790 F.3d 378, 387 (2d

Cir. 2015).

        In the ordinary course, the Court will not dismiss a complaint sua sponte without

affording the plaintiff a reasonable opportunity to respond to the concerns that would warrant

dismissal. See Abbas v. Dixon, 480 F.3d 636, 639-40 (2d Cir. 2007). The purpose of this ruling is

to state the Court’s concerns so that Watson may respond.

        Amenability of defendants to suit

        It appears that none of the defendants named by Watson may be subject to his lawsuit for

money damages in federal court. The State of Connecticut is immune from a damages suit in

federal court absent its consent or waiver of sovereign immunity. See Allen v. Cooper, 140 S. Ct.

994, 1000 (2020); Dean v. Univ. at Buffalo Sch. of Med. & Biomedical Scis., 804 F.3d 178, 193




                                                    2
           Case 3:20-cv-00544-JAM Document 6 Filed 06/19/20 Page 3 of 4



(2d Cir. 2015). Because there is no sign that the State of Connecticut has consented to this

lawsuit, Watson may not proceed against the State of Connecticut. See Feingold v. New York,

366 F.3d 138, 149 (2d Cir. 2004).

         As for Watson’s claims against the Superior Court, the Superior Court is part of the

Connecticut Judicial Branch, which—like the State of Connecticut—is protected by sovereign

immunity. See Sargent v. Emons, 582 F. App’x 51, 52 (2d Cir. 2014). As for Watson’s lawsuit

against the Manchester police department, it is well established that a police department is not an

independent legal entity that may be subject to suit in federal court for a violation of federal

constitutional rights. See, e.g., Watrous v. Town of Preston, 902 F. Supp. 2d 243, 255 (D. Conn.

2012); Nicholson v. Lenczewski, 356 F. Supp. 2d 157, 164 (D. Conn. 2005).

         Statute of limitations

         Even assuming that any of the named defendants were subject to suit, Watson’s

complaint against the defendants also appears to be barred by the statute of limitations. In

Connecticut, a civil rights claim under 42 U.S.C. § 1983 is subject to a three-year statute of

limitations. See, e.g., Lounsbury v. Jeffries, 25 F.3d 131, 133 (2d Cir. 1994). The complaint was

filed in April 2020, but it does not allege that any of the misconduct by any of the named

defendants that led to Watson’s imprisonment occurred within the past three years. If he was

pardoned for his convictions in 2011, Watson would have to have filed this lawsuit at the least

within three years of his pardon by 2014. Cf. Spak v. Phillips, 857 F.3d 458, 465-66 (2d Cir.

2017).

         Watson alleges more recent misconduct by unnamed “state officials” who harmed his

effort to obtain a job by falsely advising the State of Maryland that Watson had criminal

convictions. Doc. #1 at 7. But this claim of wrongdoing is distinct from any wrongdoing that led




                                                  3
           Case 3:20-cv-00544-JAM Document 6 Filed 06/19/20 Page 4 of 4



to Watson’s imprisonment. It is not part of a continuing course of conduct that might otherwise

extend the calculation of the limitations period. See, e.g., Shomo v. City of New York, 579 F.3d

176, 182 (2d Cir. 2009). Therefore, these additional allegations cannot serve to render Watson’s

suit timely.

       Even if I were to treat these Maryland-job-application allegations as a separate lawsuit

(disregarding the time-barred claims), Watson has not alleged specific facts identifying any of

the state officials who engaged in this misconduct or identifying the dates when this alleged

wrongdoing occurred that involved the furnishing of false information to the State of Maryland.

Watson’s complaint cannot proceed on the strength of these bare-bones allegations. See Grullon

v. City of New Haven, 720 F.3d 133, 138 (2d Cir. 2013) (“It is well settled that, in order to

establish a defendant’s individual liability in a suit brought under § 1983, a plaintiff must show .

. . the defendant’s personal involvement in the alleged constitutional deprivation”).

                                           CONCLUSION

       For the reasons stated above, it appears that Watson’s complaint is subject to dismissal

under 28 U.S.C. § 1915(e)(2)(B). If Watson has grounds to show why his complaint should not

be dismissed, he may file a response to this order to show cause by June 27, 2020.

       It is so ordered.

       Dated at New Haven this 19th day of June 2020.

                                                      /s/ Jeffrey Alker Meyer
                                                      Jeffrey Alker Meyer
                                                      United States District Judge




                                                 4
